



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Ntibarimungu v. Whistler Blackcomb/Intrawest,









2015 BCCA 17




Date: 20150107

Docket: CA042148

Between:

Frederic
Ntibarimungu

Appellant

(Petitioner)

And

Whistler
Blackcomb/Intrawest,

Mary-Ann Doraty,
and Anne West

Respondents

(Respondents)




Before:



The Honourable Madam Justice Garson

The Honourable Madam Justice MacKenzie

The Honourable Mr. Justice Savage




On appeal from: An
order of the Supreme Court of British Columbia, dated
August 7, 2014 (
Ntibarimungu v. Whistler/Blackcomb/Intrawest
,
2014 BCSC 1489, Vancouver Registry No. S141480).

Oral Reasons for Judgment




Appellant appearing In Person:









Counsel for the Respondent:



S.M. Winder





Place and Date of Hearing:



Vancouver, British
  Columbia

January 7, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 7, 2015








Summary:

A judge of the Court
dismissed an application by the appellant for indigent status on his appeal,
finding that the appeal had no prospect of success. Application for variation
of the judges order dismissed. The judge applied the correct legal test, and
did not make any error of law or principle, or misconceive the facts in her
analysis.

[1]

SAVAGE J.A.
: This is an application to vary an order of a
justice, pursuant to s. 9(6) of the
Court of Appeal Act
, R.S.B.C. 1996,
c. 77. On September 15, 2014, Madam Justice Saunders refused the appellants
application for indigent status. The appellant seeks to vary that order to
allow him indigent status. The background to this matter is as follows.

[2]

In 2005 the appellant, Frederic Ntibarimungu, was employed by Whistler
Blackcomb/Intrawest for just over one month before his employment was
terminated on October 14, 2005. On October 18, 2005, the appellant filed a
complaint with the British Columbia Human Rights Tribunal alleging
discrimination on the basis of race, colour and place of origin.

[3]

On October 31, 2006, the Human Rights Tribunal, as a preliminary matter,
dismissed the complaint on the basis that there was no reasonable prospect that
the complaint would succeed and that proceeding with the complaint would not
further the purposes of the
Human Rights Code
, R.S.B.C. 1996, c. 210. On
February 26, 2014, the appellant filed a petition seeking judicial review of
the Human Rights Tribunal decision.

[4]

Under s. 57 of the
Administrative Tribunals Act
, S.B.C. 2004, c.
45, an application for judicial review must be commenced within 60 days of the
date the decision is issued. Since the decision of the Human Rights Tribunal
was issued on October 31, 2006, the petition was filed over seven years after
the statutory limitation period expired.

[5]

On August 7, 2014, Justice Voith dismissed the petition for reasons
indexed as
Ntibarimungu v. Whistler Blackcomb/Intrawest
, 2014 BCSC 1489.
He found that the conditions for relaxing the statutory limitation period to
commence a judicial review were not met in that (1) there was not a reasonable
explanation for the seven year delay, (2) the respondent would suffer
substantial prejudice or hardship, and (3) there was no reasonable likelihood
the petition would succeed.

[6]

In this Court Madam Justice Saunders in considering the application for
indigent status applied Rule 56 of the
Court of Appeal Rules
. That Rule
provides that:

56
Despite anything in these rules, no fee is
payable to the government by a person to commence, defend or continue an appeal
or application if a justice, on application before or after the commencement of
the appeal or application, finds that the person is indigent, unless the
justice considers that the position being argued by that person

a)

lacks merit,

b)

is scandalous,
frivolous or vexatious, or

c)

is otherwise an
abuse of the process of the court.

[7]

Madam Justice Saunders was prepared to accept that the appellants
financial situation met the financial requirements of indigency. The
application failed because she found that the appeal lacks merit, as the court
below properly assessed all the material before it and applied the right test
in considering whether to extend time; i.e., it reviewed and found wanting the
explanation of the seven year delay, found prejudice to the respondents, and
found the petition lacked merit.

[8]

An application to vary an order of a single justice is not a renewal of
the original application. Rather the court looks to see whether the justice was
wrong in law or principle, or misconceived the facts: see
Haldorson v.
Coquitlam (City)
,

2000 BCCA 672, 3 C.P.C. (5th) 225 at paras. 6-7;
Dheensaw
v. Saanich Police Department
, 2014 BCCA 447 at para. 5.

[9]

The appellants written submissions assert that the decision of the single
justice of this Court was made arbitrarily, in bad faith, negligently, and
overlooked written evidence, but did not identify or establish any error in
law, fact or principle in the decision under review. Before us, the appellant emphasizes
mainly three other matters. The first matter concerned the circumstances of his
hiring and employment. The second matter concerned reference to an observation
by the tribunal. The third matter concerned reasons for the delay of seven
years.

[10]

In its reasons the Tribunal noted that the circumstances of his hiring
and employment were matters that went to whether there was just cause for
dismissal, not whether there was discrimination, which was at best speculative.
It found convincing the non-discriminatory basis for the employers actions, a
matter noted and agreed to by Mr. Justice Voith. The second matter, the observation
of the Tribunal, whether accurate or not, leads nowhere on the substantive
issues. With respect to the third matter, delay, Mr. Justice Voith thoroughly
addressed this in paragraphs 11-18 of his reasons. During the delay the
appellant had commenced 10 different legal proceedings, had various types of
employment, and had earned a qualification to sell insurance.

[11]

Madam Justice Saunders reviewed Rule 56. She found that although the
financial requirements of indigency were met the appeal lacked merit, and
therefore the appellant could not rely upon the Rule. She substantially agreed
with the reasons of the trial judge below. In my opinion her conclusion was not
wrong in law, wrong in principle, or based on a misconception of the facts.

[12]

In the circumstances I would dismiss the application to vary the order.

[13]

GARSON J.A.
: I agree.

[14]

MACKENZIE J.A.
: I agree.

[15]

GARSON J.A.
: The application is dismissed.

The
Honourable Mr. Justice Savage


